Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (20210026450) hereinafter, Fu in view of Ryu et al (2017/0168462) hereinafter, Ryu.

1. A wearable or portable device comprising (abstract): 
a housing (fig. 1c 101);

    PNG
    media_image1.png
    515
    371
    media_image1.png
    Greyscale

 a display for displaying information and/or a transmitter for transmitting signals (fig. 1C 102); 
a PCB for controlling (fig. 1e (111)) 
 a battery for powering the PCB (fig. 1 (104)); 
a piezoelectric actuator configured to provide a haptic response (fig. 14 (1406)); and 

    PNG
    media_image2.png
    475
    534
    media_image2.png
    Greyscale

a mechanical amplifier between the housing and a moveable mass for mechanically amplifying the haptic response from the piezoelectric actuator to a user, wherein the moveable mass is configured to move within the housing to provide an amplified haptic response to the user [0048-0049] (fig. 14 (1404)).
[0048] For example, tradeoffs may be made between battery life and available space for battery elements versus other components discussed above. A portable electronic device may include both a battery element for power and a haptic device that moves a mass (such as a tungsten weight) to produce haptic output. The battery element may be smaller than would be possible if the haptic device was not included, decreasing possible battery life (and thus usable portable electronic device life). Similarly, the haptic device may be smaller than would otherwise be possible if the battery element was not included. The less space available for the haptic device, the less space available for the mass included in the haptic device. The smaller the mass of the haptic device, the further that the haptic device may need to move the mass in order to produce the same haptic output. For example, a first mass half as large as a second mass may move twice as far in order to generate the same magnitude of haptic output. For example, a two gram weight may move 0.8 millimeters to produce the same haptic output as a four gram weight that moves 0.4 millimeters. Thus, even when the mass is made smaller to accommodate a larger battery element, the additional space needed for the haptic device to move the mass may still limit available space for battery element size. A larger battery element may require a smaller haptic device, which may not have a large enough mass and/or move the mass far enough to generate haptic output with a desired magnitude.
Fu fails to expressly teaches a PCB for controlling (fig. 1e (111)) the display and/or the transmitter;
However, Ryu teaches a PCB for controlling the display and/or the transmitter;[0041-0044] (fig. 2 (140A, 147 and 141A)
It would have been obvious to one of ordinary skill in the art to modify the teachings of Fu to further include a PCB for controlling the display and/or the transmitter as taught by Ryu in order to provide structure for and placement for a driver in a watch in a compact package [007-0012]
In regards to claim 2, Fu in view of Ryu teaches the device according to claim 1, wherein the mechanical amplifier comprises: a first spring between the piezoelectric actuator and the moveable mass; and a second spring between the housing and the moveable mass; wherein the piezoelectric actuator is mounted on the housing (fig. 14 (1406)) with respect to 1401 and 1405)) Fu. Examiner notes the two springs. 
In regards to claim 3, Fu in view of Ryu teaches device according to claim 2, wherein the moveable mass comprises the battery [0048-0049] Fu; wherein the first spring is mounted on one side of the battery; and wherein the second spring is mounted on an opposite side of the battery (fig. 14 (1405 on both sides of 1404) Fu.
In regards to claim 4, Fu in view of Ryu teaches device according to claim 2, wherein the moveable mass comprises the battery [0048-0049] Fu; wherein the first spring is mounted on a top surface of the battery; and wherein the second spring is mounted on a bottom surface of the battery (fig. 14 (1405 on both sides of 1404) Fu. Examiner notes there is no claimed context between claim 3 and claim 4.
In regards to claim 5, Fu to teach the device according to claim 1, wherein the mechanical amplifier comprises a lever pivotally connected in the housing, and connected to the piezoelectric actuator and to the moveable mass.(fig. 2a (205) and fig. 7 (705))) Examiner notes the movable “V” supports [0079-0081]
	 
In regards to claim 6, Fu in view of Ryu teaches according to claim 5, wherein the moveable mass comprises the battery; wherein the mechanical amplifier further comprises an upper arm extending from one side of the battery into contact with the lever, which extends from an opposite side of the battery (fig. 2a (204 and opposite or top 205) Fu.
In regards to claim 7, Fu in view of Ryu teaches device according to claim 5, wherein the lever is pivotally connected to the housing at a pivot point (fig. 7 side housing and end of 705)) Fu, whereby the moveable mass is suspended by the lever in the housing (fig. 7 704) Fu; wherein the lever is connected to the piezoelectric actuator at a first distance from the pivot point, and connected to the moveable mass at a second distance from the pivot point; and wherein the second distance is greater than the first distance (fig. 7 and 8 the length of 826 along the lever appears longer than the distance from the housing to the battery in fig. 7 (704)) Fu.
In regards to claim 8, Fu in view of Ryu teaches device according to claim 7, wherein the piezoelectric actuator is between the moveable mass and the pivot point (fig. 7 705 between 704 and 701)) Fu.
In regards to claim 9, Fu in view of Ryu teaches device according to claim 7, wherein the lever comprises a resilient material [0090-0095], whereby the lever comprises a flat spring (fig. 7 705 flat spring) Fu .

In regards to claim 11, Fu in view of Ryu teaches device according to claim 7, wherein the moveable mass comprises the battery, configured to reciprocate in the housing [0048-0049] Fu.
In regards to claim 12, Fu in view of Ryu teaches device according to claim 7, wherein the moveable mass comprises the PCB and the battery (fig. 1 all of 104 and 111) Fu.
In regards to claim 13, Fu in view of Ryu teaches device according to claim 7, wherein the moveable mass comprises the PCB, the battery, and the display (fig. 1c 111, 102 and 104 all add mass) Fu.
In regards to claim 14, Fu in view of Ryu teaches device according to claim 7, wherein the moveable mass comprises the PCB, the battery, and a cap of the housing. (fig. 1c 111, 102/143 and 104 all add mass) Fu.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu and Ryu in view of Neuwirth (2021/0031235) hereinafter, Neuwirth. 

In regards to claim 15, Fu and Ryu fails to expressly teaches the device according to claim 5, wherein the mechanical amplifier further comprises a spring configured to return the moveable mass back to an initial position.
	However, Neuwirth teaches wherein the mechanical amplifier further comprises a spring configured to return the moveable mass back to an initial position.(fig. 2 (6) and 8 [0057]). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Fu and Ryu to further include wherein the mechanical amplifier further comprises a spring configured to return the moveable mass back to an initial position as taught by Neuwirth in order to provide sufficient movement and tensioned in particular direction. [0057]
In regards to claim 16, Fu and Ryu in view of Neuwirth teaches the device according to claim 15, further comprising a tray (fig. 15a (1534 Fu)) configured to receive the moveable mass, and configured to reciprocate in the housing (fig. 1c (105 and 107 Fu and (fig. 2 (8s) in Neuwirth .
In regards to claim 17, Fu and Ryu in view of Neuwirth teaches the device according to claim 16, wherein the spring extends from the tray [0075] “pouch”) and fig. 1b (105) Fu.
In regards to claim 18, Fu and Ryu in view of Neuwirth teaches the device according to claim 15, wherein the lever comprises a resilient material [0061] Neuwirth, whereby the lever comprises a flat spring (fig. 2 6 flat spring) Neuwirth.
In regards to claim 19, Fu and Ryu in view of Neuwirth teaches the device according to claim 15, wherein the piezoelectric actuator is mounted on the housing at an oblique angle to an edge of the housing and/or to an edge of the moveable mass (14 1406 if it is 90 degree to 1401 then it can’t also be 90 degrees to the top side) Fu.
In regards to claim 20, Fu and Ryu in view of Neuwirth teaches the device according to claim 19, wherein the lever includes: a first end pivotally mounted to the housing; a first section parallel to the piezoelectric actuator configured to engage the piezoelectric actuator; a second longer section at an angle to the first section extending along the edge of the moveable mass; and a second end extending into contact with the moveable mass (fig. 7 705 first half and second of 705)Fu.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694